[Cite as State v. Lockhart, 2021-Ohio-2418.]


                                          COURT OF APPEALS
                                       DELAWARE COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :   JUDGES:
                                                   :
                                                   :   Hon. Craig R. Baldwin, P.J.
           Plaintiff-Appellee                      :   Hon. W. Scott Gwin, J.
                                                   :   Hon. Patricia A. Delaney, J.
    -vs-                                           :
                                                   :   Case No. 20CAA070027
                                                   :
    JOHN C. LOCKHART                               :
                                                   :
                                                   :
           Defendant-Appellant                     :   OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Delaware County Court
                                                       of Common Pleas, Case No.
                                                       06CRI010011



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              July 15, 2021




  APPEARANCES:


    For Plaintiff-Appellee:                            For Defendant-Appellant:

    MELISSA A. SCHIFFEL                                JOHN C. LOCKHART, PRO SE
    DELAWARE CO. PROSECUTOR                            No. 536014
    MARK C. SLEEPER                                    Allen-Oakwood Correctional Institution
    145 North Union St., 3rd Floor                     P.O. Box 4501
    Delaware, OH 43015                                 Lima, OH 45802
[Cite as State v. Lockhart, 2021-Ohio-2418.]


 Delaney, J.

          {¶1} Appellant John C. Lockhart appeals from the June 2, 2020 judgment entry

 of the Delaware County Court of Common Pleas overruling his motion to clarify his

 sentence. Appellee is the state of Ohio.

                               FACTS AND PROCEDURAL HISTORY

          {¶2}    In 2006, appellant was indicted upon three counts of rape in violation of

 R.C. 2907.02(A)(1)(b) and three counts of gross sexual imposition in violation of R.C.

 2907.05(A)(4) arising from his assaults of a 9-year-old child. After trial by jury, appellant

 was found guilty as charged and sentenced to an aggregate term of life in prison.

 Appellant directly appealed from his convictions and sentences but did not challenge the

 life sentence. State v. Lockhart, 5th Dist. Delaware No. 06CAA100080, 2008-Ohio-57,

 appeal not allowed, 118 Ohio St.3d 1434, 2008-Ohio-2595, 887 N.E.2d 1203. This Court

 affirmed appellant’s convictions and sentence. Id.

          {¶3} In 2009, appellant filed a petition for habeas relief in the U.S. District Court

 for the Southern District of Ohio which was denied and dismissed. Lockhart v. Welch,

 No. 2:09-CV-443, 2011 WL 378905 (S.D. Ohio Feb. 3, 2011).

          {¶4} In 2011, appellant sought a writ of mandamus, which was denied by this

 Court. State ex rel. Lockhart v. Whitney, 5th Dist. Delaware No. 10 CAD 12 0094, 2011-

 Ohio-2023, ¶ 4. That judgment was affirmed by the Ohio Supreme Court. State ex rel.

 Lockhart v. Whitney, 130 Ohio St.3d 95, 2011-Ohio-4896, 955 N.E.2d 994, ¶ 3.

          {¶5} In 2012, appellant filed a motion to “correct status of illegal sentence.” The

 motion was overruled, a decision we affirmed in State v. Lockhart, 5th Dist. Delaware No.

 13 CAA 01 0007, 2013-Ohio-3441, ¶ 10, appeal not allowed, 137 Ohio St.3d 1473, 2014-
[Cite as State v. Lockhart, 2021-Ohio-2418.]


 Ohio-176, 2 N.E.3d 268. In that appeal, we found appellant’s original sentence was within

 the sentencing guidelines and appellant’s argument was barred by res judicata. Id., 2013-

 Ohio-3441, ¶ 19.

          {¶6} In 2015, appellant attempted to challenge his sentence via a state habeas

 petition, which was denied. State ex rel. Lockhart v. Shelton, 6th Dist. Lucas No. L-15-

 1018, 2015-Ohio-1569, ¶ 10, affirmed sub nom. State ex rel. Lockhart v. Sheldon, 146

 Ohio St.3d 468, 2016-Ohio-627, 58 N.E.3d 1124.

          {¶7} In 2016, appellant filed a motion for resentencing which was denied by the

 trial court. In 2018, appellant moved the trial court to shorten his sentence by “correcting

 a clerical error.” That motion was overruled.

          {¶8} The instant appeal arises from appellant’s motion to “clarify his sentence,”

 arguing that the sentences for G.S.I. and rape were ordered to be served concurrently,

 thus his indefinite sentence for rape should be four years to life instead of ten years to

 life.

          {¶9} The trial court overruled the motion by judgment entry dated June 2, 2020,

 and appellant now appeals.

          {¶10} Appellant raises one assignment of error:

                                       ASSIGNMENT OF ERROR

          {¶11} “[THE] TRIAL COURT FAILED TO NOTIFY [THE] BUREAU OF

 SENTENCE           COMPUTATION                OF   THEIR   (B.O.S.C.’S)   MISCALCULATION   OF

 DEFENDANT’S SENTENCE.”
[Cite as State v. Lockhart, 2021-Ohio-2418.]


                                               ANALYSIS

         {¶12} Appellant argues the trial court should have “clarified” his original sentence

 by effectively shortening it. We disagree, and find appellant’s challenge to his sentence

 is barred by res judicata.

         {¶13} We have previously determined appellant’s challenges to his sentence are

 barred by res judicata. Lockhart, supra, 2013-Ohio-3441, at ¶ 19. Under the doctrine of

 res judicata, a final judgment of conviction bars a convicted defendant who was

 represented by counsel from raising and litigating in any proceedings, except an appeal

 from that judgment, any defense or any claimed lack of due process that was raised or

 could have been raised by the defendant at the trial, which resulted in that judgment or

 conviction, or on an appeal from that judgment. State v. Cole, 2 Ohio St.3d 112, 443

 N.E.2d 169 (1982). We have no reason to revisit any of appellant’s prior appellate

 litigation here.

         {¶14} Further, appellant moved the trial court to compel the Bureau of Sentence

 Computation to recalculate his sentence. Appellant’s motion is insufficient to compel

 action by the Bureau of Sentence Computation. See, e.g., State ex rel. Arnold v. Bur. of

 Sentence Computation, 10th Dist. Franklin No. 19AP-183, 2020-Ohio-2689.

         {¶15} Appellant’s sole assignment of error is overruled.
[Cite as State v. Lockhart, 2021-Ohio-2418.]


                                               CONCLUSION

         {¶16} Appellant’s sole assignment of error is overruled and the judgment of the

 Delaware County Court of Common Pleas is affirmed.

 By: Delaney, J.,

 Baldwin, P.J. and

 Gwin, J., concur.